Citation Nr: 0705438	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for right knee pain (with a 
history of injury prior to service).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1975 to 
November 1975 and from August 1976 to June 1978.   He served 
in the Air National Guard from March 1983 to August 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.   In February 2005, the veteran filed 
a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in which he checked a box indicating that 
he did not want to appeal all the issues on the statement of 
the case (SOC), and that he was specifically appealing the 
denial of service connection for right knee pain only.  As 
this claim is the only matter for which a perfected appeal 
has been filed, it is the only matter listed on the title 
page.

In a July 2005 letter, the veteran's representative stated 
that the veteran wished to continue his appeal for service 
connection for his right thumb and for an increase for his 
sinuses listed in the January 2005 SOC.  He also submitted 
additional VA medical records.  It appears that this 
communication, even if considered a substantive appeal, would 
be untimely, since it was filed over one year after the 
original decision and 60 days after the SOC.  The Board 
refers these matters to the RO for clarification and 
appropriate action.  

For the reasons expressed below, the matter on appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC. VA will notify the veteran when 
further action, on his part, is required. 


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005)), the Board finds 
that all notification and needed to fairly adjudicate the 
claim on appeal has not been accomplished.
 
The veteran's claims file does not contain correspondence 
which addresses the information and evidence needed to 
establish service connection, including for a preexisting 
service condition.  A VCAA notice letter consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the veteran about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence that the veteran is expected to provide; and (4) 
request or tell the veteran to provide any evidence in the 
his possession that pertains to the claim.  This notice 
letter should have been provided prior to the initial 
unfavorable decision from the Agency of Original Jurisdiction 
(AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was not provided with 
notice of what type of information and evidence was necessary 
to substantiate the claim of entitlement to service 
connection, and he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date in the event that service connection is 
granted.  Therefore, on remand, the veteran must be provided 
with a VCAA notice letter which complies with the 
aforementioned laws and regulations.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO should ensure that the letter(s) 
notifies the veteran of: (1) the evidence 
that is needed to substantiate a claim 
for service connection for a preexisting 
condition, to include for a preexisting 
service disability; (2) the evidence, if 
any, to be obtained by VA; (3) the 
evidence, if any, to be provided by the 
claimant; and (4) a request by VA that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

2. After completion of the above as well 
as any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes citation to all legal authority 
considered, as well as clear reasons and 
bases for the RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


